Order entered October 26, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01048-CR

                            DAVID TANNER WATKINS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-31440-P

                                             ORDER
       Appellant timely appealed the trial court’s March 29, 2016 judgment; however, we did

not receive his notice of appeal until September 6, 2017. The following day, we notified court

reporter Lisabeth Kellett that the record was overdue and directed her to file it by October 7,

2017. To date, the reporter’s record has not been filed, and we have had no communication from

Ms. Kellett.


       We ORDER court reporter Lisabeth Kellett to file the complete reporter’s record in this

appeal within TWENTY DAYS of the date of this order. We caution Ms. Kellett that the failure

to file the reporter’s record by that time will result in the Court utilizing whatever remedies it has
available, including ordering that she not sit until the complete reporter’s record in these appeals

is filed.

            We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Teresa Hawthorne, Presiding Judge, 203rd Judicial District Court; to Lisabeth Kellett,

official court reporter, 203rd Judicial District Court; and to counsel for all parties


                                                       /s/     LANA MYERS
                                                               JUSTICE